Exhibit 10.4
 
AMENDMENT TO
 
 
  PHARMA-BIO SERV, INC.
 
 
  2005 Long-Term Incentive Plan
 
 
WHEREAS, Pharma-Bio Serv, Inc. (the “Company”) currently maintains and sponsors
the Pharma-Bio Serv, Inc. 2005 Long-Term Incentive Plan (the “Plan”); and
 
 
WHEREAS, Section 12 of the Plan provides that the Board may amend the Plan from
time to time; and
 
 
WHEREAS, the Board has determined it to be in the best interests of the Company
to amend the Plan as set forth herein; and
 
 
NOW, THEREFORE, effective January 1, 2014, the following amendment to the Plan
is hereby adopted:
 
 
1.           Section 4(b) of the Plan is hereby deleted in its entirety and
replaced with the following:
 
“On each 10th day of January of each year, commencing with the 2014 calendar
year, each person who is an Independent Director on such date shall
automatically be granted a Non-Qualified Stock Option to purchase twenty
thousand (20,000) shares of Stock (or such lesser number of shares of Stock as
remain available for grant at such date under the Plan, divided by the number of
Independent Directors at such date).  Such Stock Options shall be exercisable at
a price per share equal to the greater of the Fair Market Value on the date of
grant or the par value of one share of Stock.  The Non-Qualified Stock Options
granted pursuant to this Section 4(b) and pursuant to Sections 4(c) and 4(d) of
the Plan shall become exercisable cumulatively as to fifty percent (50%) of the
shares subject thereto six months from the date of grant and as to the remaining
fifty percent (50%), eighteen months from the date of grant, and shall expire on
the earlier of (i) five years from the date of grant, or (ii) seven (7) months
from the date such Independent Director ceases to be a director if such
Independent Director ceases to be a director other than as a result of his death
or Disability.  The provisions of this Section 4(b) and said Section 4(c) may
not be amended more than one (1) time in any six (6) month period other than to
comply with changes in the Code or the Employee Retirement Income Security Act
(“ERISA”) or the rules thereunder.”
 
2.           Except as modified by this Amendment, all of the terms and
conditions of the Plan shall remain valid and in full force and effect.
 


 
[Signatures on the Next Page]
 


 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned, a duly authorized officer of the Company,
has executed this instrument as of the 14th day of March 2014, on behalf of the
Company.
 

 
PHARMA-BIO SERV, INC.
         
 
By:
/s/ Pedro J. Lasanta       Name: Pedro J. Lasanta        Title: (Principal
financial and accounting officer)          

 
 

